       Case 2:18-cr-00422-SMB Document 1191 Filed 08/03/21 Page 1 of 10




 1 Thomas H. Bienert, Jr. (admitted pro hac vice)
      tbienert@bmkattorneys.com
 2 Whitney Z. Bernstein (admitted pro hac vice)
      wbernstein@bmkattorneys.com
 3 BIENERT KATZMAN, PLC
   903 Calle Amanecer, Suite 350
 4 San Clemente, CA 92673
   Telephone: (949) 369-3700
 5 Facsimile: (949) 369-3701
 6 Attorneys for Defendant James Larkin
 7 Paul J. Cambria, Jr. (admitted pro hac vice)
      pcambria@lglaw.com
 8 Erin McCampbell (admitted pro hac vice)
      emccampbell@lglaw.com
 9 LIPSITZ GREEN SCIME CAMBRIA LLP
   42 Delaware Avenue, Suite 120
10 Buffalo, New York 14202
   Telephone: (716) 849-1333
11 Facsimile: (716) 855-1580
12 Attorneys for Defendant Michael Lacey
13 [Additional counsel listed on next page]
14
15                              IN THE UNITED STATES DISTRICT COURT
16                                     FOR THE DISTRICT OF ARIZONA
17
18 United States of America,                          CASE NO. 2:18-cr-00422-PHX-SMB
19                        Plaintiff,                  DEFENDANTS’ JOINT MOTION
                                                      FOR ADDITIONAL PEREMPTORY
20               vs.                                  CHALLENGES
21 Michael Lacey, et al.,                             Assigned to Hon. Susan M. Brnovich,
                                                      Courtroom 506
22                        Defendants.
                                                      [Oral Argument requested]
23
24
25
26
27
28

     3738470.2
                       DEFENDANTS’ JOINT MOTION FOR ADDITIONAL PEREMPTORY CHALLENGES
       Case 2:18-cr-00422-SMB Document 1191 Filed 08/03/21 Page 2 of 10




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
   Bruce Feder (AZ Bar No. 004832)
 9   bf@federlawpa.com
   FEDER LAW OFFICE, P.A.
10 2930 E. Camelback Road, Suite 160
   Phoenix, Arizona 85016
11 Telephone: (602) 257-0135
12 Attorney for Defendant Scott Spear
13 David Eisenberg (AZ Bar No. 017218)
      david@deisenbergplc.com
14 DAVID EISENBERG PLC
   3550 N. Central Ave., Suite 1155
15 Phoenix, Arizona 85012
   Telephone: (602) 237-5076
16 Facsimile: (602) 314-6273
17 Attorney for Defendant Andrew Padilla
18 Joy Malby Bertrand (AZ Bar No. 024181)
      joy.bertrand@gmail.com
19 JOY BERTRAND ESQ LLC
   P.O. Box 2734
20 Scottsdale, Arizona 85252
   Telephone: (602)374-5321
21 Facsimile: (480)361-4694
22 Attorney for Defendant Joye Vaught
23
24
25
26
27
28

     3738470.2
                 DEFENDANTS’ JOINT MOTION FOR ADDITIONAL PEREMPTORY CHALLENGES
       Case 2:18-cr-00422-SMB Document 1191 Filed 08/03/21 Page 3 of 10




 1 I.            INTRODUCTION
 2               Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla,
 3 and Joye Vaught (“Defendants”) previously raised the issue of additional preemptory
 4 challenges at the June 7, 2021 Status Conference. See Ex. A, 6/7/21 Hr’g Tr. at 31-32. The
 5 Court requested briefing. Id. at 32. Defendants therefore move, pursuant to Federal Rule of
 6 Criminal Procedure 24(b), for an order providing the defense with an additional six
 7 peremptory challenges (one additional challenge per defendant). Defendants respectfully
 8 request that the Court take up this Motion at the August 9, 2021 Final Pre-trial Conference.
 9 II.           ARGUMENT
10               Under Federal Rule of Criminal Procedure 24(b), “[t]he court may allow additional
11 peremptory challenges to multiple defendants, and may allow the defendants to exercise those
12 challenges separately or jointly.” During the June 7, 2021 Status Conference, the Court stated
13 that it intended to empanel five or six alternate jurors, thereby affording the defense 13
14 peremptory challenges and the government nine such challenges. See Fed. R. Crim. Proc.
15 24(c)(4)(C) (“Three additional peremptory challenges are permitted when five or six alternates
16 are impaneled.”). Defendants seek an order providing them with one additional peremptory
17 challenge per Defendant, or 19 peremptory challenges in total.
18               There is ample justification for Defendants’ request. First, given that each of the six
19 Defendants will have varying interests throughout trial, an additional peremptory challenge
20 per Defendant will serve to reduce the prejudice resulting from a multi-defendant trial. The
21 Defendants’ roles within the New Times media conglomerate ranged from employee to
22 executive. As a result, the government’s proffered evidence as to each varies substantially;
23 indeed, there are numerous government witnesses who likely will have no testimony to offer
24 as to certain Defendants. Under these circumstances, an additional peremptory challenge per
25 Defendant is warranted. Recently, in United States v. Rodriguez-Landa,
26 No. 213CR00484CAS135610, 2019 WL 653853, (C.D. Cal. Feb. 13, 2019), the court ordered
27 the precise remedy Defendants seek here. Acknowledging that the defendants sought
28 additional peremptory challenges to “ameliorate, to some degree, the risk of prejudice arising

     3738470.2
                    DEFENDANTS’ JOINT MOTION FOR ADDITIONAL PEREMPTORY CHALLENGES
       Case 2:18-cr-00422-SMB Document 1191 Filed 08/03/21 Page 4 of 10




 1 from the multi-defendant trial,” the Court granted the defendants “five additional challenges,
 2 one per defendant in this trial,” and rejected the government’s reciprocal request for
 3 additional peremptory challenges. Id. at *19.
 4               Second, as the Court acknowledged during the July 16, 2021 Final Trial Management
 5 Conference, certain types of individuals from the community are unable to serve on the jury
 6 here given the length of the trial and concerns amongst prospective jurors regarding the
 7 COVID-19 virus. Those who would suffer financial hardship if forced to take three months
 8 off from work or the elderly and other individuals who might be immunocompromised and at
 9 risk of contracting the virus are among those individuals whom the Court has already excused
10 from the venire. Id. The additional peremptory challenges Defendants seek would therefore
11 also serve to protect their Sixth Amendment right to the “selection of a petit jury from a
12 representative cross section of the community.” Taylor v. Louisiana, 419 U.S. 522, 528 (1975).
13 III.          CONCLUSION
14               For the foregoing reasons, Defendants respectfully request that the Court grant their
15 Motion and issue an order providing each Defendant with one additional peremptory
16 challenge (19 in total for the defense).
17
18               Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual
19 (October 2020) § II (C) (3), Gary S. Lincenberg hereby attests that all other signatories listed, and on whose
20 behalf this filing is submitted, concur in the filing’s content and have authorized its filing.
21
22 DATED: August 3, 2021                              Respectfully submitted,
23                                                    Thomas H. Bienert Jr.
24                                                    Whitney Z. Bernstein
                                                      Bienert | Katzman PC
25
                                                      By:          /s/ Thomas H. Bienert, Jr.
26
                                                                          Thomas H. Bienert Jr.
27                                                           Attorneys for Defendant James Larkin

28

     3738470.2
                                                              2
                    DEFENDANTS’ JOINT MOTION FOR ADDITIONAL PEREMPTORY CHALLENGES
       Case 2:18-cr-00422-SMB Document 1191 Filed 08/03/21 Page 5 of 10




 1 DATED: August 3, 2021                 Gary S. Lincenberg
                                         Ariel A. Neuman
 2                                       Gopi K. Panchapakesan
 3                                       Bird, Marella, Boxer, Wolpert, Nessim,
                                         Drooks, Lincenberg & Rhow, P.C.
 4
                                         By:         /s/ Gary S. Lincenberg
 5
                                                            Gary S. Lincenberg
 6                                             Attorneys for Defendant John Brunst

 7
     DATED: August 3, 2021               Paul J. Cambria
 8                                       Erin McCampbell
 9                                       Lipsitz Green Scime Cambria LLP

10                                       By:         /s/ Paul J. Cambria
                                                            Paul J. Cambria
11                                             Attorneys for Defendant Michael Lacey
12
13 DATED: August 3, 2021                 Feder Law Office, P.A.

14                                       By:         /s/ Bruce S. Feder
15                                                          Bruce S. Feder
                                               Attorney for Defendant Scott Spear
16
17 DATED: August 3, 2021                 The Law Office of David Eisenberg, PLC
18
                                         By:         /s/ David Eisenberg
19                                                          David Eisenberg
                                               Attorney for Defendant Andrew Padilla
20
21
     DATED: August 3, 2021               Joy Bertrand Esq. LLC
22
                                         By:         /s/ Joy Malby Bertrand
23
                                                            Joy Malby Bertrand
24                                             Attorney for Defendant Joye Vaught

25
26
27
28

     3738470.2
                                                3
                 DEFENDANTS’ JOINT MOTION FOR ADDITIONAL PEREMPTORY CHALLENGES
Case 2:18-cr-00422-SMB Document 1191 Filed 08/03/21 Page 6 of 10




                EXHIBIT A



                                                                   6
 Case
  Case2:18-cr-00422-SMB
       2:18-cr-00422-SMB Document
                          Document1171-1
                                   1191 Filed
                                         Filed08/03/21
                                               06/09/21 Page
                                                         Page71ofof10
                                                                    40



                    UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF ARIZONA

                          _________________


United States of America,     )
                              )         No. CR-18-0422-PHX-SMB
         Plaintiff,           )
                              )
         vs.                  )             Phoenix, Arizona
                              )             June 7, 2021
Michael Lacey,                )             4:04 p.m.
James Larkin,                 )
Scott Spear,                  )
John Brunst,                  )
Andrew Padilla,               )
Joye Vaught,                  )
                              )
         Defendants.          )
_____________________________ )


        BEFORE:    THE HONORABLE SUSAN M. BRNOVICH, JUDGE


               REPORTER'S TRANSCRIPT OF PROCEEDINGS

                          STATUS CONFERENCE




Official Court Reporter:
Christine M. Coaly, RMR, CRR
Sandra Day O'Connor U.S. Courthouse, Suite 312
401 West Washington Street, Spc 37
Phoenix, Arizona 85003-2151
(602) 322-7248

Proceedings Reported by Stenographic Court Reporter
Transcript Prepared by Computer-Aided Transcription



                   UNITED STATES DISTRICT COURT                          7
      Case2:18-cr-00422-SMB
     Case   2:18-cr-00422-SMB Document
                               Document1171-1
                                        1191 Filed
                                              Filed 08/03/21
                                                    06/09/21 Page
                                                             Page 831ofof1040
                                                                                  31


 1   something in response to such a question that takes it outside

 2   of the four corners, I assume that we would still be able to

 3   follow-up on our questions?

 4             THE COURT:     You mean follow-up with that juror on

 5   their answer?

 6             MR. EISENBERG:      Correct.

 7             THE COURT:     Yes.   And then if -- okay.        So I generally

 8   trust the lawyers will not abuse my order, so that's my limit.

 9   However, I also have been doing this long enough that I

10   understand there are situations that might come up where -- and

11   I didn't pounce on an attorney for following up by saying, does

12   anyone else feel that way, for instance, which is a general

13   question of the panel, but it's related to some specific

14   answer.   So I don't know if that helps.

15             MR. EISENBERG:      Yeah, it does, Your Honor.

16             And how many strikes for -- not for cause, but

17   strikes, peremptory, are -- are you going to allocate among the

18   defense and the government?

19             THE COURT:     Didn't bring in that piece of paper, but I

20   did do the math the other day.        But I assume we're having 16

21   jurors, just because of the length of the trial I want to have

22   enough alternates, and I believe that meant each side got an

23   extra three peremptory strikes, so I had it at 9 and 13.               Off

24   the top of my head, that's what I'm thinking.

25             MR. EISENBERG:      13 to be divided among all six


                        UNITED STATES DISTRICT COURT                                   8
      Case2:18-cr-00422-SMB
     Case   2:18-cr-00422-SMB Document
                               Document1171-1
                                        1191 Filed
                                              Filed 08/03/21
                                                    06/09/21 Page
                                                             Page 932ofof1040
                                                                                32


 1   defendants?

 2             THE COURT:     Yes.    But if you have another proposal and

 3   you have some authority for that, I'm happy to consider it.

 4             MR. EISENBERG:      Right now I don't, Your Honor, but I

 5   think that is an issue that comes to my mind, given the fact

 6   that we have six different defendants who may have different

 7   views, or their counsel may have different views, and their

 8   clients, too, may have different views on who should be struck

 9   and who shouldn't.

10             THE COURT:     Uh-huh.

11             MR. EISENBERG:      And this is difficult to calibrate

12   because we haven't seen the questionnaires or the answers to

13   the questionnaires.

14             THE COURT:     Okay.   So with respect to the timing, yes,

15   it is difficult to get them the day before and have to go

16   through all of them, but I've done it by myself.             I will see,

17   once we get Thursday to see what additional questions, assuming

18   I can get it edited and to the jury office Friday, I'll ask if

19   we can get it two days in advance, but I think we're getting

20   pretty close to the four-week limit, but I'll talk with them

21   about getting it two days before.

22             MR. EISENBERG:      I think that would be good, Your

23   Honor, if the Court can do that.         I think all defense counsel

24   would appreciate an extra day.

25             THE COURT:     And we'll be doing this at the final trial


                        UNITED STATES DISTRICT COURT                                 9
     Case
      Case2:18-cr-00422-SMB
           2:18-cr-00422-SMB Document
                              Document1171-1
                                       1191 Filed
                                             Filed08/03/21
                                                   06/09/21 Page
                                                             Page10
                                                                  40ofof10
                                                                         40
                                                                              40


 1                          C E R T I F I C A T E

 2

 3              I, CHRISTINE M. COALY, do hereby certify that I am

 4   duly appointed and qualified to act as Official Court Reporter

 5   for the United States District Court for the District of

 6   Arizona.

 7              I FURTHER CERTIFY that the foregoing pages constitute

 8   a full, true, and accurate transcript of all of that portion of

 9   the proceedings contained herein, had in the above-entitled

10   cause on the date specified therein, and that said transcript

11   was prepared under my direction and control.

12              DATED at Phoenix, Arizona, this 8th day of June,

13   2021.

14

15

16
                           /s/ Christine M. Coaly_______
17                         Christine M. Coaly, RMR, CRR

18

19

20

21

22

23

24

25


                        UNITED STATES DISTRICT COURT                               10
